NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



            United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted November 7, 2007*
                               Decided February 5, 2008

                                         Before

                      Hon. MICHAEL S. KANNE, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge

                      Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-2861

UNITED STATES OF AMERICA,                         Appeal from the United States
    Plaintiff-Appellee,                           District Court for the Northern
                                                  District of Illinois, Eastern Division
      v.
                                                  No. 86 CR 572-6
LEON McANDERSON
    Defendant-Appellant.                          Charles R. Norgle, Sr.,
                                                  Judge.

                                       ORDER

       Leon McAnderson, a member of the El Rukn gang, conspired with others to
commit terrorist acts in the United States on behalf of the Libyan government. In
1987 a jury returned a guilty verdict against McAnderson on a single count of
conspiracy to commit terrorist acts, see 18 U.S.C. § 371, six counts of traveling in
interstate commerce to commit arson, see id. § 1952(a)(3), twenty-five counts of
using an interstate telephone facility to further illegal activity, see id., one count of
attempting to receive an explosive, see id. § 844(d), and two counts of possessing
unregistered firearms, see 26 U.S.C. § 5861(d). He was sentenced to a total of 51

      *
          After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-2861                                                                    Page 2
years’ imprisonment, which included thirty-one consecutive one-year sentences on
each of the travel and telephone counts. We affirmed his convictions on appeal. See
United States v. McAnderson, 914 F.2d 934 (7th Cir. 1990). Fourteen years later,
McAnderson moved to correct his sentence under former Federal Rule of Criminal
Procedure 35(a), arguing that the thirty-one consecutive one-year sentences are
illegal. The district court had jurisdiction to entertain the motion because former
Rule 35(a), which applies to offenses committed before November 1, 1987, allows
defendants to challenge illegal sentences “at any time.” See Hill v. United States,
368 U.S. 424, 430 (1962); United States v. Canino, 212 F.3d 383, 384 (7th Cir. 2000).
 The district court denied the motion, and we affirm.

       McAnderson argues that it was unlawful to punish him with multiple,
consecutive sentences for each act of travel or telephone use because they all
furthered the same illegal activity. But, as the district court explained, each act of
interstate travel or use of the telephone may be charged as a separate offense under
the Travel Act, regardless whether they were part of a common scheme. See United
States v. Briggs, 700 F.2d 408, 417 (7th Cir. 1983); United States v. Villano, 529
F.2d 1046, 1061-62 (10th Cir. 1976); United States v. Pollizzi, 500 F.2d 856, 897-99
(9th Cir. 1974). Accordingly, the court was empowered to sentence McAnderson up
to the statutory maximum of five years for each count, see 18 U.S.C. § 1952(a)(3),
and could elect that the sentences run consecutively, see, e.g., United States v.
Brocksmith, 991 F.2d 1363, 1368-69 (7th Cir. 1993); United States v. Graham, 856
F.2d 756, 762 (6th Cir. 1988).

                                                                         AFFIRMED.